DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
Acknowledgment is made of applicant’s claim for foreign priority under 35 U.S.C. 119 (a)-(d). 	The certified copy has been filed on August 26, 2020.
Information Disclosure Statement
The information disclosure statement (IDS) submitted on July 16, 2020 is being considered by the examiner.
Election/Restrictions
Applicant’s election without traverse of Group II (Figs. 8A-8B, 11A-11B, Claims 1-6, 8-12) in the reply filed on March 31, 2022 is acknowledged.
Specification
The title of the invention is not descriptive.  A new title is required that is clearly indicative of the invention to which the claims are directed. 
The following title is suggested: Semiconductor Memory Device With Gibbous Moon Shape.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-6, 8, and 11-12 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Nowak (US 2015/0115345).
	Claim 1, Nowak discloses (Figs. 23A-23B) a semiconductor memory device comprising: 	an electrode structure (102/170, insulating interlayers/gate electrodes, Para [0070]) including insulating interlayers (102) and gate conductive layers (170) which are alternately stacked (102 and 170 are alternately stacked); 	a plurality of channel posts (230/240/243/250, dielectric layer structure/channel/filling layer pattern/pad, Para [0173]-[0174], hereinafter “cpost”) formed to pass through the electrode structure (cpost passes through 102/170); and 	at least one gate separation layer (227, separation layer pattern, Para [0169]) arranged between the channel posts (227 arranged between cposts) to separate an uppermost gate conductive layer among the gate conductive layers in the electrode structure (227 separates 170g/170h in 102/170),		wherein among the plurality of channel posts, channel posts adjacent to the gate separation layer have a gibbous moon shape in a planar view (Fig. 23A, cpost adjacent to 225 has a gibbous moon shape (under broadest reasonable interpretation (BRI) cpost next to 225 have shape between a full and last quarter moon)).	Claim 2, Nowak discloses (Figs. 23A-23B) the semiconductor memory device of claim 1, further comprising a slit structure (under BRI the slits where 175/177, insulating layer pattern/conductive pattern formed are considered slit structures, Para [0074], hereinafter “slit”) arranged at both sides of the gate separation layer (slit is arranged at both sides of 227) and formed to pass through the electrode structure (slit passes through 102/170), wherein among the plurality of channel posts, channel posts adjacent to the slit structure have a gibbous moon shape in a planar view (Fig. 23A, cposts which are adjacent left/right slit and left/right side of 227 have the gibbous moon shape as taught in claim 1).	Claim 3, Nowak discloses (Figs. 23A-23B) the semiconductor memory device of claim 1, wherein the channel posts adjacent to the gate separation layer have a simple closed curve shape in a planar view that includes at least two curves having different curvatures (Fig. 23A, cpost near 223 is a simple closed curve shape with curves in 2nd direction having one curvature and curves in 3rd direction having a flatter curvature).	Claim 4, Nowak discloses (see annotated Fig. 23A below) the semiconductor memory device of claim 1, wherein the channel posts adjacent to the gate separation layer (cposts adjacent 225) comprise a first sector (1st) and a second sector (2nd) sharing a center point and a same radius (since 1st and 2nd share the center point they would have the same radius), and wherein the first sector has a central angle different from a central angle of the second sector (central angle of 1st is different than central angle of 2nd).	
    PNG
    media_image1.png
    710
    895
    media_image1.png
    Greyscale

	Claim 5, Nowak discloses (see annotated Fig. 23A above) the semiconductor memory device of claim 4,  	wherein a curvature of a curve in the first sector is different from a curvature of a curve in the second sector (vertical curves of 1st is different than curve of 2nd), and wherein a sum of the central angle of the first sector and the central angle of the second sector is 360 degrees (sum of central angles of 1st and 2nd would equal 360 as it would form a full circle).	Claim 6, Nowak discloses (see annotated Fig. 23A above) the semiconductor memory device of claim 4, 	wherein a first distance between a center point of a curve  in the first sector and the center point of the first sector (distance between the curve in 1st and center of 1st, hereinafter “d1”) is shorter (d1 is shorter than d2) than a second distance between a center point of a  curve in the second sector and the center point of the second sector (distance between center point of a the bottom curve in 2nd and center of 2nd, hereinafter “d2”), and wherein the curve in the second sector faces a sidewall of the gate separation layer (portion of bottom curve of 2nd faces left sidewall of 225).	Claim 8, Nowak discloses (Figs. 23A-23B) the semiconductor memory device of claim 1, wherein the gate separation layer (225) comprises: 	a trench (225, separation region shown before formed in Fig. 26, Para [0174]-[0175]) formed in the electrode structure to separate the uppermost gate conductive layer (225 formed in 102/170); and 	a separating insulation layer formed in the trench (227 which may be insulation material fills 225, Para [0168]), 	wherein the trench has a sidewall contacting sidewalls of the channel posts adjacent to the gate separation layer (225 contacts sidewalls cpost).	Claim 11, Nowak discloses (Figs. 23A-23B) the semiconductor memory device of claim 1, wherein among the plurality of channel posts, remaining channel posts not adjacent to the gate separation layer have a circular shape or an elliptical shape in a planar view (140 which is 240 in later figures may have cylindrical or cup shape which would have circular shape in a planar view, Para [0053]).	Claim 12, Nowak discloses (Figs. 23A-23B) the semiconductor memory device of claim 1, wherein each of the plurality of channel posts (cpost) comprises: 	an opening formed (opening where cpost will be formed, hereinafter “opening”) to pass through the electrode structure (opening passes through 102/170); 	a memory layer (230 dielectric layer corresponds to dielectric layer 120, Para [0102]) formed on a surface of the opening (230 formed on surface of opening), the memory layer including a tunnel insulation layer, a charge-trapping layer, and a blocking layer which are sequentially stacked (120 would have tunneling, charge storage layer and blocking layer sequentially formed, Para [0102]); 	a channel layer (240) formed on the memory layer (240 formed on 230); 	a core layer (243, filling layer pattern, Para [0173]) formed on the channel layer to partially fill the opening (243 formed on 240 to partially fill in opening); and 	a capping layer (250) formed on the core layer to fully fill the opening (250 formed on 243 to fully fill opening), the capping layer electrically connected with the channel layer (250 is electrically connected to 240).	
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 9-10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Nowak (US 2015/0115345) as applied to claim 1 above, and further in view of Lee (US 2018/0247953).
	Claim 9, Nowak discloses the semiconductor memory device of claim 1.	Nowak does not explicitly disclose wherein the gate separation layer comprises: a first trench formed in an uppermost insulating interlayer; a spacer formed on a sidewall of the first trench; a second trench extended from a bottom surface of the first trench and having a width narrower than a width of the first trench to separate the uppermost gate conductive layer; and a separating insulation layer formed in the first trench and the second trench.	However, Lee discloses (see annotated Fig. 11C below) a gate separation layer (187, slit insulating layer, Para [0063]) comprises: 	a first trench (T1) formed in (T1 formed in 169) an uppermost insulating interlayer (169, planarization insulating layer, Para [0063]); 	a spacer (labeled in Fig. 10B, 181, insulating spacers, Para [0075]) formed on a sidewall of the first trench (181 formed on sidewall of T1); 	a second trench (T2) extended from a bottom surface of the first trench (T2 is extended from bottom surface of T1) and having a width narrower than a width of the first trench (T2 has a width narrower than topmost width of T1) to separate an uppermost gate conductive layer (T2 separates topmost conductive pattern 171G labeled in Fig. 9D, Para [0059]); and 	a separating insulation layer formed in the first trench and the second trench (T1 and T2 are filled with slit insulating layer 187, Para [0063]).	Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date to apply the slit insulating layer structure of Lee as it can help reduce resistance of peripheral contact plugs in a memory device (Lee, Para [0075]).	
    PNG
    media_image2.png
    741
    701
    media_image2.png
    Greyscale
	Claim 10, Nowak in view of Lee discloses the semiconductor memory device of claim 9.	Nowak in view of Lee does not explicitly disclose wherein the sidewall of the first trench is in contact with sidewalls of the channel posts adjacent to the gate separation layer, and wherein the second trench has a sidewall spaced apart from the sidewalls of the channel posts adjacent to the gate separation layer.	However, Lee discloses (see annotated Fig. 11C above) wherein the sidewall of the first trench (topmost left and right sidewall of T1) is in contact with sidewalls (T1 is in contact with sidewall of 195 of  ML/167/CAP/195) of channel posts (ML/167/CAP/195, multi-layered layer/channel layer/capping conductive layer/bit line contact plug, Para [0065], [0102]) adjacent to the gate separation layer (ML/167/CAP/195 is adjacent to 187), and wherein the second trench has a sidewall spaced apart from the sidewalls of the channel posts adjacent to the gate separation layer (T2 has sidewalls spaced apart from sidewalls of ML/167/CAP/195 adjacent to 187).	Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date to apply the slit insulating layer structure of Lee as it can help reduce resistance of peripheral contact plugs in a memory device (Lee, Para [0075]).

Conclusion
	Any inquiry concerning this communication or earlier communications from the examiner should be directed to GUSTAVO G RAMALLO whose telephone number is (571)272-9227. The examiner can normally be reached Monday-Friday 10am - 6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Allen L Parker can be reached on 303-297-4722. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/G.G.R/Examiner, Art Unit 2819                                                                                                                                                                                                        
/JESSE Y MIYOSHI/Primary Examiner, Art Unit 2822